 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July 29, 2013 and by
and between Bing Mei, an individual (“Executive”), and Skystar
Bio-Pharmaceutical Company, a Nevada corporation having its principal office at
4/F Building B, Chuangye Square, No. 48 Keji Road, Gaoxin District, Xian,
Shaanxi Province, People’s Republic of China (the “Company”).

 

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
on the terms and conditions as set forth hereinafter, and Executive desires to
be so employed;

 

NOW, THEREFORE, IN CONSIDERATION of the foregoing facts, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
parties hereby agree as follows:

 

1.           Employment, Duties and Acceptance.

 

1.1    Effective as of the date of this Agreement, the Company hereby agrees to
employ Executive as its Chief Financial Officer, and Executive hereby accepts
such employment on the terms and conditions contained in this Agreement.  During
the term of this Agreement, Executive shall make himself available to the
Company and to any of its subsidiaries or affiliates as directed to pursue the
business of the Company, subject to the supervision and direction of the Board
of Directors of the Company.

 

1.2  The Board may assign Executive such general management and supervisory
responsibilities and executive duties for the Company as are appropriate and
commensurate with Executive’s position as Chief Financial Officer of the
Company.

 

1.3       Executive accepts such employment and agrees to devote all of his
business time, energies and attention to the performance of his duties hereunder
and as an executive officer of the Company, except that Executive may
simultaneously devote his business time for the operating of Bing Mei, CPA.

 

2.           Compensation and Benefits.

 

2.1       The Company shall pay to Executive a salary at an annual base rate of
$200,000 for the term hereof.  During Executive’s employment, salary will be
paid monthly.

 

2.2    The Company shall issue to Executive an aggregate 8,000 shares of its
common stock in four equal quarterly installments, 2,000 shares of which shall
be issuable on each three-month anniversary hereof.        

 

2.3 During Executive’s employment under this Agreement, the Company shall
include Executive as an insured under an officers and directors insurance policy
with coverage not to exceed $1,000,000.

 

2.4   The Company shall reimburse Executive for all reasonable business expenses
incurred by Executive during Executive’s employment hereunder to the extent in
compliance with the Company’s business expense reimbursement policies in effect
from time to time and upon presentation by Executive of such documentation and
records as the Company shall from time to time require, provided that any
expense in excess of $500.00 shall require the prior written approval of the
Company.

 



 

 

   

3.           Term and Termination.

 

3.1       The term of this Agreement commences as of the consummation of the
Agreement and shall continue for one (1) year unless sooner terminated as herein
provided.

 

3.2       If Executive dies during the term of this Agreement, this Agreement
shall thereupon terminate, except that the Company shall pay to the legal
representative of Executive’s estate any accrued and unpaid base salary due
Executive pursuant to Section 2.1 hereof based on the days of service prior to
the death and all amounts owing to Executive at the time of termination,
including for previously accrued but unpaid expense reimbursements.

 

3.3   The Company reserves the right to terminate Executive’s employment upon
ten (10) days written notice if, for a continuous or accumulated period of
forty-five (45) days during the one year term of this Agreement, Executive is
prevented from discharging his duties under this Agreement due to any physical
or mental disability.  With the exception of the covenants included in Section 4
below, upon such termination, the obligations of Executive and Company under
this Agreement shall immediately cease.  In the event of a termination pursuant
to this section, Executive shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof based on the days of service prior
to the death and all amounts owing to Executive at the time of termination,
including for previously accrued but unpaid expense reimbursements.

 

3.4    The Company reserves the right to declare Executive in default of this
Agreement if Executive willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this Agreement, or if
Executive commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct as would prevent the effective performance of
his duties or which results in material harm to the Company or its
business.  The Company may terminate this Agreement for cause by giving written
notice of termination to Executive.  With the exception of the covenants
included in Section 4 below, upon the date of delivery of the written notice of
such termination, the obligations of Executive and the Company under this
Agreement shall immediately cease.  Such termination shall be without prejudice
to any other remedy to which the Company may be entitled either at law, in
equity, or under this Agreement.  In the event of a termination pursuant to this
section, Executive shall be entitled to receive any accrued and unpaid amounts
earned pursuant to Section 2.1 hereof.  The Company shall also pay to Executive
all amounts owing to Executive at the time of termination, including for
previously accrued but unpaid expense reimbursements. 

 

3.5   Executive’s employment may be terminated at any time by Executive upon not
less than thirty (30) days written notice by Executive to the Board.  With the
exception of the covenants included in section 4 below, upon such termination
the obligations of Executive and the Company under this Agreement shall
immediately cease.  In the event of a termination pursuant to this section,
Executive shall be entitled to receive any accrued and unpaid amounts earned
pursuant to Section 2.1 hereof.  The Company shall also pay to Executive all
amounts owing to Executive at the time of termination, including for previously
accrued but unpaid expense reimbursements.

 



 

 

  

3.6    Company may terminate Executive’s employment upon not less than thirty
(30) days written notice by Company to Executive.  With the exception of the
covenants included in section 4 below, upon such termination the obligations of
Executive and the Company under this Agreement shall immediately cease.  In the
event of a termination pursuant to this section, Executive shall be entitled to
receive any accrued and unpaid amounts earned pursuant to Section 2.1 hereof
based on the days of service prior to the termination and all amounts owing to
Executive at the time of termination, including for previously accrued but
unpaid expense reimbursements.

 

3.7 In the event of termination of Executive’s employment prior to the
expiration of this Agreement, shares of the Company’s common stock owed to
Executive pursuant to Section 2.2 that are unvested as of the termination date
shall expire on the termination date.

 

4.           Protection of Confidential Information; Non-Competition, Corporate
Opportunities.

 

4.1      Executive acknowledges that:

 

(a)      As a result of his employment with the Company, Executive will obtain
secret and confidential information concerning the business of the Company and
its subsidiaries and affiliates (referred to collectively in this Article 4 as
the “Group”), including, without limitation, trade secrets and any information
concerning products, processes, formulas, designs, inventions (whether or not
patentable or registrable under copyright or similar laws, and whether or not
reduced to practice), discoveries, concepts, ideas, improvements, techniques,
methods, research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreement (“Confidential Information”).  In addition, Executive may become aware
of business opportunities that may be beneficial to the Group including, but not
limited, opportunities to acquire or purchase, or, except for Permitted
Competitive Investments, otherwise make equity or debt investments in, companies
primarily involved in a Competitive Business (“Corporate Opportunities”), while
Executive is an employee of Company, whether in the course of his employment or
otherwise, and that such Corporate Opportunities shall considered to be business
opportunities of the Group.

 

(b)    The Group will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Group or thereafter,
Executive should enter a business competitive with the Group or divulge
Confidential Information.

 

(c)    The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Group.

 

4.2     Executive agrees that he will not at any time, either during the term of
this Agreement or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his employment with the
Group, except (i) in the course of performing his duties hereunder, (ii) to the
extent that any such information is in the public domain other than as a result
of Executive’s breach of any of his obligations hereunder, (iii) where required
to be disclosed by court order, subpoena or other government process, or (iv) if
such disclosure is made without Executive’s knowing intent to cause material
harm to the Group.  If Executive shall be required to make disclosure pursuant
to the provisions of clause (iii) of the preceding sentence, Executive promptly,
but in no event more than 24 hours after learning of such subpoena, court order,
or other government process, shall notify, by personal delivery or by electronic
means, confirmed by mail, the Company and, at the Company’s expense, Executive
shall: (a) take reasonably necessary and lawful steps required by the Group to
defend against the enforcement of such subpoena, court order or other government
process, and (b) permit the Group to intervene and participate with counsel of
its choice in any proceeding relating to the enforcement thereof.

 



 

 

   

4.3   Upon termination of his employment with the Company, Executive will
promptly deliver to the Group all memoranda, correspondence, notes, records,
reports, manuals, drawings, blue-prints and other documents (and all copies
thereof) relating to the business of the Group and all property associated
therewith, which he may then possess or have under his control whether prepared
by Executive or others.

 

4.4   During the term of this Agreement and terminating three years after
termination of employment, Executive, without the prior written permission of
the Company, shall not for any reason whatsoever, (i) enter into the employ of
or render any services to any person, firm or corporation engaged in any
business which is in competition with the Group’s principal existing business at
the time of termination (“Competitive Business”); (ii) engage in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee consultant, advisor or in any other
relationship or capacity; (iii) employ, or have or cause any other person or
entity to employ, any person who was employed by the Group at the time of
termination of Executive’s employment by the Company; or (iv) solicit, interfere
with, or endeavor to entice away from the Group, for the benefit of a
Competitive Business, any of its customers.  Notwithstanding the foregoing, (i)
Executive shall not be precluded from investing and managing the investment of,
his or his family’s assets in the securities of any corporation or other
business entity which is engaged in a Competitive Business if such securities
are traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than 2% of any class of the publicly-traded equity securities of such
Competitive Business (“Permitted Competitive Investment”); and (ii) during the
term of this Agreement and terminating one year after termination of Executive’s
employment (except for investments in a class of securities trading on public
markets), Executive: (a) shall be prohibited from taking for himself personally
any Corporate Opportunities, and (b) shall refer to the Company for
consideration (before any other party) any and all Corporate Opportunities that
arise during the term of this Agreement or for a period of one year
thereafter.  If the Company determines not to exploit any Corporate Opportunity,
the Company shall determine what, if anything, should be done with such
opportunity.  Executive shall not be entitled to any compensation, as a finder
or otherwise, if either the Company or Executive introduces such opportunity to
other persons, it being understood that any such compensation shall be paid to
the Company.

 

4.5           If Executive commits a breach of any of the provisions of Sections
4.2 or 4.4, the Company shall have the right:

 

(a)         to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed by
Executive that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any breach or threatened
breach will cause irreparable injury to the Group and that money damages will
not provide an adequate remedy to the Group; and

 



 

 

  

(b)   to require Executive to account for and pay over to the Company all
monetary damages determined by a non-appealable decision by a court of law to
have been suffered by the Group as the result of any actions constituting a
breach of any of the provisions of Section 4.2 or 4.4, and Executive hereby
agrees to account for and pay over such damages to the Company.

 

(c)    to not perform any obligation owed to Executive under this Agreement, to
the fullest extent permitted by law.  Company shall also have the right, to the
fullest extent permitted by law, to adjust any amount due and owing or to be due
and owing to Executive, whether under this Agreement or any other agreement
between Company and Executive in order to satisfy any losses to the Group as a
result of Executive’s breach.

 

4.6 If Executive shall violate any covenant contained in Section 4.4, the
duration of such covenant so violated shall be automatically extended for a
period of time equal to the period of such violation.

 

5.           Miscellaneous Provisions.

 

5.1           All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when delivered personally to the
party to receive the same, when delivered via overnight courier providing for
next day delivery service (“Overnight Courier”), when transmitted by facsimile
(electronic receipt confirmed), or when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address or fax number set forth on the signature page hereof,
or such other address as the party to receive the same shall have specified by
written notice given in the manner provided for in this Section 5.1.  All
notices shall be deemed to have been given: (a) as of the date of personal
delivery, (b) the first business day after delivery via Overnight Courier, (c)
on the electronically confirmed date of receipt during business hours of the
facsimile transmittal (or the following business day if the facsimile is
received after 5:30 p.m. PDT), or (d) three calendar days after the date of
deposit (postage pre-paid) with the U.S. Postal Service if delivered via first
class or certified mail.

 

5.2           In the event of any claims, litigation or other proceedings
arising under this Agreement, Executive shall be reimbursed by the Company
within sixty (60) days after delivery to the Company of statements for the costs
incurred by Executive in connection with the analysis, defense and prosecution
thereof, including reasonable attorneys’ fees and expenses; provided, however,
that Executive shall reimburse the Company for all such costs if it is
determined by a non-appealable final decision of a court of law that Executive
shall have acted in bad faith with the intent to cause material damage to the
Company in connection with any such claim, litigation or proceeding.

 

5.3           The Company, shall to the fullest extent permitted by law,
indemnify Executive for any liability, damages, losses, costs and expenses
arising out of alleged or actual claims made against Executive for any actions
or omissions as an officer and/or director of the Company or its subsidiary.  To
the extent that the Company obtains directors and officers insurance coverage
for any period in which Executive was an officer, director or consultant to the
Company, Executive shall be a named insured and shall be entitled to coverage
thereunder.

 



 

 

  

5.4           The provisions of Article 4, Sections 5.2 and 5.3, and any
provisions relating to payments owed to Executive after termination of
employment shall survive termination of this Agreement for any reason.

 

5.5           This Agreement sets forth the entire agreement of the parties
relating to the employment of Executive and is intended to supersede all prior
negotiations, understandings and agreements.  No provisions of this Agreement
may be waived or changed except by writing by the party against whom such waiver
or change is sought to be enforced.  The failure of any party to require
performance of any provision hereof or thereof shall in no manner affect the
right at a later time to enforce such provision.

 

5.6           All questions with respect to the construction of this Agreement,
and the rights and obligations of the parties hereunder, shall be determined in
accordance with the law of the State of California applicable to agreements made
and to be performed entirely in the State of California.  Any disputes, claims
or causes of action by one party against the other arising out of, in related to
or concerning this Agreement shall be commenced and maintained in any state or
federal court located in Los Angeles County of the State of California, and
Executive hereby submits to the jurisdiction and venue of any such court.

 

5.7           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company.  This Agreement shall not be
assignable by Executive, but shall inure to the benefit of and be binding upon
Executive’s heirs and legal representatives.

 

5.8           It is the desire and intent of the parties that the terms,
provisions, covenants and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant or remedy of this Agreement or the application thereof to
any person or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant or remedy
shall be construed in a manner so as to permit its enforceability under the
applicable law, to the fullest extent permitted by law.  In any case, the
remaining provisions of the Agreement and the application thereof to any person
or circumstance other than those to which they have been held invalid or
unenforceable, shall remain valid and in full force and effect.

 

[Remainder of Page Intentionally Blank]

 



 

 

   

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.

 

“COMPANY”   “EXECUTIVE”      

SKYSTAR BIO-PHARMACEUTICAL

COMPANY

 

WEIBING LU

_____________________________

By: Weibing Lu

Its: Chief Executive Officer

 

Address:

4/F Building B, Chuangye Square

No. 48 Keji Road, Gaoxin District

Xian, Shaanxi Province, PRC

Attn: Weibing Lu



Fax:

 

BING MEI

 

 

BING MEI

_______________________________

 

Address:

42800 Ridgeway Drive

Ashburn, VA 20148

USA

 

Fax:

     

 



 

